The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 03/05/2022 amendment(s) /response(s) in the Application 16/962,573 by LIU for “METHOD AND APPARATUS FOR CONFIGURING INFORMATION, METHOD AND APPARATUS FOR DETERMINING TIME-FREQUENCY POSITION, AND BASE STATION”, filed on 07/16/2020. The amendment/response has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Response to Amendment
Per the 03/05/2022 Amendment:  
Claims 1, 3, 6, 14, 17 and 20 are amended. 
Claims 2, 7-13, 15-16 are cancelled.
Claims 1, 3-6, 14 and 17-22 are pending.

In view of the  03/05/2022 claim amendments, i.e., “which comprises: adding the first configuration information to an information element (IE); adding the the IE to second configuration information, wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part, and sending the second configuration information to the UE through radio resource control (RRC) signaling. (claim 1); “included in an information element (IE) which is included in second configuration information sent by a base station through radio resource control (RRC) signaling… wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part.” (claim 12); in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 14 and 17-22 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 03/05/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “which comprises: adding the first configuration information to an information element (IE); adding the the IE to second configuration information, wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part, and sending the second configuration information to the UE through radio resource control (RRC) signaling. (claim 1); “included in an information element (IE) which is included in second configuration information sent by a base station through radio resource control (RRC) signaling… wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part.” (claim 12) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect the independent claims, ABDOLI et al. (US20190150121A1) teaches A method of configuring information, applicable to a base station, comprising: (ABDOLI, Fig. 15, paragraph 142, teach operations 600 performed by a base station.) generating first configuration information, wherein the first configuration information indicates a time-frequency position of a synchronization signal block (SSB) corresponding to a common control resource set (CORESET) (ABDOLI, Fig. 15, step 602, paragraphs 91, 143, teach generating, as part of a SSB, information indicating CORESET configuration index associated with a respective CORESET configuration.) of current remaining minimum system information (RMSI); and sending the first configuration information to user equipment (UE). (ABDOLI, Fig. 15, step 604, paragraphs 143-143, teach transmitting the configuration information indicating scheduling of RMSI in a downlink channel.)
 
Reial et al. (US20210185683A1) is directed towards configuring first and second transmission parameters comprising first and second control resource set (CORESET) configurations (Abstract). More particularly, paragraph 38 teach configuring CORESET with RRC parameters in associated search space configuration information element, and paragraphs 39-40, teach configuring an initial active DL-BW (i.e. active bandwidth part) and configuring other parameters to provide the UE where to search for scheduling RMSI.

John Wilson et al. (US20190230534A1) is directed towards monitoring configuration based at least in part on information received by the UE in a first frame, and monitoring, during a second frame and based at least in part on the RMSI CORESET monitoring configuration, for an RMSI CORESET based at least in part on a synchronization signal block (SSB), associated with the RMSI CORESET, that is received in the first frame (Abstract). More particularly, paragraphs 45, 79, teach performing rate matching based on SSB bitmap and one or more particular SSBs.

JUNG et al. (US20190159261A1) is directed towards performing random access according to the second random access channel configuration in the bandwidth part of the first serving cell (Abstract). More particularly, Fig. 7, paragraphs 73-74, teach receiving (step 708) a bandwidth part configuration via a dedicated message from the first serving cell that indicates a bandwidth part configured with a second random access channel configuration, and further performing (step 710) random access according to the second random access channel configuration in the bandwidth part of the first serving cell.

LIU (US20200260368A1) (Fig. 2, paragraphs 32-36) teaches searching for, according to the indication information, the CORESET of the RMSI in a corresponding time domain and a bandwidth portion corresponding to the received SSB. The bandwidth portion denotes a resource unit with a certain bandwidth. However LIU does not qualify as prior art since it has the same inventive entity as the instant application. 

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “which comprises: adding the first configuration information to an information element (IE); adding the the IE to second configuration information, wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part, and sending the second configuration information to the UE through radio resource control (RRC) signaling. (claim 1); “included in an information element (IE) which is included in second configuration information sent by a base station through radio resource control (RRC) signaling… wherein the second configuration information is used to configure a bandwidth part corresponding to the CORESET of the current RMSI as an active bandwidth part.” (claim 12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412